Citation Nr: 0116198	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  94-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board sitting in Washington, D.C. 
in January 1998.  

The case was remanded by the Board to the RO in August 1996 
and March 1998 for additional development of the record.  



FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran does not have documented combat with the 
enemy; however, he has presented accounts of stressors which 
have been accepted by medical examiners as adequate and which 
are credible and have been sufficiently documented.  

3.  The veteran is shown to have current disability 
manifested by PTSD that was likely caused by stressful events 
he experienced in service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in his active wartime service.  
38 U.S.C. §§ 1110, 5107, 7104 (West 1991 & 2000); 38 C.F.R. § 
3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation in regard to the veteran's claim of service 
connection for PTSD.  However, in light the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to his claim of service 
connection for PTSD is required.  


I.. Factual Background

The veteran contends, in essence, that he has current PTSD 
due to stressful events experienced during his service in the 
Republic of Vietnam.

A careful review of the veteran's service medical records are 
negative for any complaints, findings or diagnosis of a 
psychiatric disability.  

Post-service medical records include several VA inpatient 
discharge summaries showing diagnoses of PTSD as early as 
1991.  Specifically, a January 1991 Hampton VA Medical Center 
(VAMC) discharge summary shows a diagnosis of PTSD, with 
other diagnoses of alcohol dependency, mild dementia, seizure 
disorder and peripheral neuropathy.  Outpatient treatment 
records also show a diagnosis of PTSD in 1992 and 1993.  
These records also show that the veteran participated in PTSD 
group therapy.  

A December 1994 discharge summary shows that the veteran was 
admitted with a history of recent seizures.  The discharge 
diagnoses included, inter alia, that of PTSD.  The examiner 
noted that the veteran had a history of PTSD secondary to 
Vietnam related combat trauma.  

Subsequent treatment records for PTSD show that the veteran 
was seen in December 1996 by a member of the PTSD clinical 
team for medication management.  The diagnosis at that time 
was that of PTSD, chronic and dementia due to chronic 
alcoholism.  Thereafter a December 1996 discharge summary 
shows that the veteran was admitted to the VAMC on withdrawal 
precautions.  Diagnosis was that of paranoid schizophrenia, 
alcohol dependence and dementia.  Thereafter, the veteran was 
admitted to a VA hospital in February 1997 with a diagnosis 
of depression, PTSD, alcohol abuse, seizure disorder and 
hypothyroidism.  

A May 1997 discharge summary shows that the veteran came to 
the hospital with thoughts of hurting himself with a gun.  
The diagnosis was that of PTSD, psychotic disorder, seizure 
disorder and alcohol dependence.

A private hospital discharge summary from June 1997 shows 
that the veteran was admitted for ethanol withdrawal and 
PTSD.  

Records show that the veteran was again admitted to the VAMC 
in August and September 1997 for detoxification with 
diagnoses of, inter alia, PTSD.  His chief complaints were 
that he had seizures and that he heard voices all of the 
time.

The veteran was afforded VA examinations on a fee basis in 
June and July 1998 and in November 1999.  At the psychiatric 
examination in June 1998, a diagnosis of chronic schizo-
affective disorder was noted.  A Global Assessment of 
Functioning (GAF) score of 50 was reported, and there was no 
mention of PTSD.  The examiner noted that the veteran 
presented with subjective and objective findings consistent 
with the diagnosis of chronic schizo-affective disorder.  The 
veteran was depressed and withdrawn..  He was also showing 
evidence of paranoid delusions.  

The July 1998 general medical examination noted chief 
complaints of seizures, hypothyroidism and peripheral 
neuropathy.  The diagnoses were those of idiopathic epilepsy 
partially controlled with medication; idiopathic 
hypothyroidism controlled with medication; no evidence of 
peripheral neuropathy; elevated liver function test; 
hypercholesterolemia.  The examiner commented that the 
veteran also had anxiety that appeared to be caused by PTSD

Finally, the November 1999 psychiatric evaluation report 
noted that the veteran had diagnoses of dementia due to 
alcohol abuse; dependence personality traits with specific 
diagnosis deferred.  In addition, the doctor noted that the 
veteran reported problems with balance, cholesterol, 
anorexia, memory, thyroid and seizure disorder.  A Global 
Assessment of Functioning (GAF) score of 41-46 related to 
dementia was noted.  There was no mention of PTSD.  

The most recent medical evidence of record appears to be a 
February 2000 VA Interim Treatment Summary from a VAMC.  The 
treatment summary notes that the veteran had been in 
treatment for PTSD by the Hampton VA PTSD Clinical Team since 
February 1992.  

Prior to 1992, the veteran was followed by mental health 
professionals at the Veteran's Outreach Center starting in 
1989.  It was noted that the veteran had an extensive history 
of psychiatric treatment, which included multiple inpatient 
admissions for exacerbation of PTSD symptoms and alcohol 
dependence.  Specifically, the veteran was admitted to the 
Hampton VAMC five times for PTSD since 1991.  In the 
outpatient clinic, the veteran had been followed in group 
therapy, individual counseling sessions and for medication 
management.  

The veteran presented with symptoms of profoundly disabling 
PTSD which included intrusive thoughts of past war 
experience, repetitive traumatic nightmares, flashbacks, and 
distress upon exposure to cues which reminded him of the war.  
In addition, he had a history of avoidance symptoms 
manifested by avoiding thoughts, feelings, and situations 
that reminded him of the war, detachment and estrangement 
from people, including his own wife and family, and amnesia 
to details of events in the war zone.  Further, his symptoms 
included sleep disorder, extreme irritability, poor 
concentration, hypervigilance, and startle response.  Those 
symptoms were further complicated by a history of progressive 
alcohol dependence with dementia.  

It was the consensus of the PTSD Clinical Team that the 
veteran had suffered form PTSD for years.  He continued to 
require treatment in the PTSD clinic for PTSD and was 
maintained on medications for symptom management.  It was 
noted that the veteran was not in recovery, but the dementia, 
due to long standing alcohol dependence was irreversible and 
undoubtedly masked some of the PTSD symptoms.  In conclusion, 
the report noted that the medical record was replete with 
entries documenting PTSD symptoms of years duration and the 
information was compelling and undeniable that the veteran 
did in fact have PTSD.  

In an attempt to verify the veteran's alleged stressors, his 
administrative personnel records were obtained and reviewed.  
According to the veteran's administrative personnel records, 
he served in the Republic of Vietnam as an Armor Supply 
specialist from July 1968 to July 1969 and from July 1970 to 
January 1971.  More specifically, the veteran's service 
records verify that he was assigned to Headquarters and 
Headquarters Company (HHC), 4th Bn, 3rd Inf, 11th Inf Brigade 
(Bde), from July 1968 to July 1969; and the 226th Service and 
Supply (S&S) Company (Co), from August 1970 to January 1971 
in the Republic of Vietnam.  

These records also show significantly that the veteran 
participated in the Vietnam Counteroffensive, Phases V and 
VI; and served during the 1969 TET Counteroffensive and two 
other campaigns.  

The RO requested on several occasions that the veteran 
provide stressor information which could be verified such as 
specific names, places and incidents.  The veteran responded 
that he could not remember very much about Vietnam and was 
unable to provide dates, names, and occurrences.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in January 1998.  The veteran 
testified that he had to deal with weapons, was pulled on 
guard duty and went on convoys during both of his tours in 
Vietnam.  The veteran testified that he was afraid during 
those times.  The veteran testified that he had friends in 
Vietnam who were killed, but he could not recall their names.  
The veteran testified that his base camp received a lot of 
rocket and mortar attacks.  The veteran indicated that during 
his tours in Vietnam he would go on convoys to pick up 
supplies and that he carried and fired a weapon when those 
convoys were attacked.

In January 1999, the U.S. Army & Joint Services Environmental 
Support Group, now redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provided a 
copy of a Recommendation for Award of the Presidential Unit 
Citation for the 11th Infantry Brigade (11th Inf Bde), the 
higher headquarters of the 4th Battalion, 3rd Infantry (4th Bn, 
3rd Inf), the veteran's unit of assignment during Vietnam.  

According to the USASCRUR report, that document provided a 
narrative of the 13 major battles in which the 11th Inf Bde 
were engaged in I Corps Tactical Zone (ICTZ) during the 
period May 12, 1969 - June 15, 1969.  The narrative states 
that on June 3, 1969, a battle between elements of the 1st 
Bn, 20th Inf raged for many hours until elements of the 4th 
Bn, 3rd Inf conducted a combat assault in the area.  The 4th 
Bn, 3rd Inf immediately made contact with the entrenched 
enemy force, killing five and capturing an M-16 rifle.  Heavy 
fighting continued throughout the day until just prior to 
darkness when the North Vietnamese Army (NVA) broke contact 
leaving behind 19 dead.  In addition, on June 13, 1969, 
elements of the 4th Bn, 3rd Inf were ambushed by an unknown 
size NVA force.  Under the initial hail of enemy automatic 
weapons and rocket propelled grenade (RPG) fire, one man was 
killed and four were wounded.  

The USASCRUR also provided copies of the June 9 and June 17, 
1969 Daily Staff Journals (DJs) submitted by the 4th Bn, 3rd 
Inf.  The DJs document that the unit was involved in search 
and ambush operations in the Landing Zone (LZ) Don and LZ San 
Juan Hill.  Both locations received mortar, small arms, 
and/or grenade attacks during this timeframe.  



II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).]

In other words, during the course of the veteran's appeal, 
the regulation governing service connection for PTSD was 
amended, 38 C.F.R. § 3.304(f), in accordance with the United 
States Court of Appeals for Veterans Claims' (Court) decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective 
date of the changes in the regulation was March 7, 1997.  The 
Board notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

As such, the veteran's claim must be considered under the 
regulation in effect prior to March 7, 1997 as well as the 
regulation in effect as of March 7, 1997.  The Board finds 
that the outcome in this case would be the same under either 
the old or the new regulations.  

With regard to the stressor element, if a veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); Doran v. 
Brown, 6 Vet.App. 283 (1994).  As noted, the veteran did not 
have combat service, per se.  Thus, the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor(s) and must be corroborated by credible supporting 
evidence.  As such, the Board must make an initial 
determination as to whether any of the veteran's alleged 
stressors factually occurred.  

As noted hereinabove, the veteran testified regarding his 
alleged stressors at a personal hearing in January 1998.  The 
veteran indicated that he was subjected to mortar fire, 
rocket attacks and sniper fire during his two tours of duty 
in the Republic of Vietnam.  

The January 1999 USASCRUR report verified that the veteran's 
unit did in fact receive mortar, small arms, and/or grenade 
attacks during his tours of duty.  The Board finds that 
evidence provided by USASCRUR is sufficient to provide 
supporting evidence of the actual occurrence of the veteran's 
alleged stressor(s).

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether or not the veteran has a 
diagnosis of PTSD and whether there is a link, established by 
medical evidence between current symptomatology and the 
inservice stressor.  That is, if a medical examiner diagnoses 
PTSD, that diagnosis must be based on the confirmed stressor.  

The record in this case provides ample medical evidence of a 
diagnosis of PTSD.  VA and private psychological and 
psychiatric examination reports and inpatient and outpatient 
treatment records, dating throughout the 1990s, reveal that 
PTSD has been diagnosed on multiple occasions, and the 
diagnosis is adequately supported by clinical findings.  
Thus, there is medical evidence establishing a clear 
diagnosis of PTSD.  

The VA PTSD Clinical Team in 2000 has attributed the current 
PTSD to service stressors and other examiners have all  
implicitly attributed the veteran's PTSD to service 
stressors.  There is satisfactory medical evidence linking 
diagnosed PTSD to service stressors.  

At this point, the Board notes that the pertinent regulation 
and the Cohen case do not require that the veteran 
exclusively have PTSD.  The veteran may well have more than 
one psychiatric diagnosis.  Rather, the Board must determine 
if he currently has PTSD due to the confirmed stressor.  

A review of the medical evidence shows that the veteran does 
in fact have more than one psychiatric diagnosis, including 
alcohol dependence, schizo-affective disorder, and dementia.  
Although these additional diagnoses are noted, there is 
nothing in the record to indicate that the veteran's PTSD is 
not due to the confirmed stressor.  Importantly, the 2000 VA 
Interim Treatment Report noted hereinabove indicated that the 
veteran undeniably suffered from PTSD despite the fact that 
the veteran's dementia undoubtedly masked some of the PTSD 
symptoms.  

Therefore, the evidence shows that the veteran has a 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  

Accordingly, service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2000).  



ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

